             Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 1 of 11




 1
                                                                The Honorable Robert S. Lasnik
 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
                                                  No. 18-cv-05276-RSL
 8
     SEAN WILSON, individually and on behalf of   STIPULATION AND ORDER RE
 9                                                AGREED RIDER TO PROTECTIVE
     all others similarly situated,               ORDER REGARDING THE USE AND
10                                                DISCLOSURE OF DISCOVERY
                            Plaintiff,            PRODUCED BY NONPARTY APPLE
11                                                INC.
12          v.

13   HUUUGE, INC., a Delaware corporation,

14                                                Noting Date: October 23, 2020
                            Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              T OUSLEY B RAIN S TEPHENS PLLC
       Stipulation and Order                                      1700 Seventh Avenue, Suite 2200
       Case No. 18-CV-05276-RSL- i                                 Seattle, Washington 98101-4416
                                                               Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 2 of 11




              This agreement is entered into between and among nonparty Apple Inc. (“Apple”) and the
 1

 2   parties to the action captioned above, specifically: Sean Wilson (“Plaintiff”), the named plaintiff

 3   in Wilson v. Huuuge, No. 18-cv-05276-RSL, (the “Action”), and defendant Huuuge Inc.

 4   (“Defendant” and collectively with Plaintiff, the “Parties”). The Parties and Apple anticipate that
 5
     Apple will produce documents in this action that contain sensitive consumer information that is
 6
     necessary to provide notice of the Class Action Settlement Agreement to members of the
 7
     Settlement Class because Defendant does not possess this information.
 8
              Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good
 9

10   cause for the following Agreed Rider To Protective Order Regarding The Use And Disclosure

11   Of Discovery Produced By Nonparty Apple Inc. (“Rider”).
12            PURPOSES AND LIMITATIONS
13
              Apple Protected Material designated under the terms of this Rider shall be used by the
14
     Class Action Administrator and Plaintiff solely for the purpose of providing notice to and verifying
15
     and paying the recovery amount owed to each member of the Settlement Class. Apple Protected
16

17   Material shall not be used directly or indirectly for any other purpose whatsoever.

18            No Apple Protected Material provided by Apple to the Class Action Administrator under

19   the terms of this Rider may be shared with any of the Parties, unless specifically authorized by this
20   Rider.
21
              It is the intention of Apple and the Parties that this Rider will protect all materials produced
22
     by Apple in the Action unless otherwise specified.
23
              DEFINITIONS
24

25                    “Class Action Administrator” means Angeion Group, acting as class action

26   administrator to effect the Class Action Settlement Agreement entered.

27
                                                                         T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                       1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 1                                             Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 3 of 11




                      “Class Action Settlement Agreement” means the document filed at ECF No. 99-1
 1

 2   in the Action.

 3                    “Outside Counsel” means (i) outside counsel who appear on the pleadings as

 4   counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is reasonably
 5
     necessary to disclose the information for this litigation.
 6
                      “Apple Protected Material” means any discovery produced by Apple in the
 7
     Actions.
 8
                      “Settlement Class” has the meaning provided in the Class Action Settlement
 9

10   Agreement.

11                    “Protective Order” means the Western District of Washington’s Model Stipulated
12   Protective Order that the Parties hereby adopt for purposes of this class action settlement only.
13

14
             COMPUTATION OF TIME
15
                      The computation of any period of time prescribed or allowed by this Order shall
16

17   be governed by the provisions for computing time set forth in Federal Rules of Civil

18   Procedure 6.

19
             SCOPE
20
                      The protections conferred by this Rider cover not only the Apple Protected Material
21
     governed by this Rider as addressed herein, but also any information copied or extracted therefrom,
22

23   as well as all copies, excerpts, summaries, or compilations thereof, plus testimony, conversations,

24   or presentations by the Plaintiff or their counsel in court or in other settings that might reveal Apple

25   Protected Material.
26

27
                                                                        T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                      1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 2                                            Seattle, Washington 98101-4416
                                                                         Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 4 of 11




                       Nothing in this Rider shall prevent or restrict Apple’s own disclosure or use of its
 1

 2   own Apple Protected Material for any purpose, and nothing in this Rider shall preclude Apple

 3   from showing its Apple Protected Material to an individual who prepared the Apple Protected

 4   Material.
 5
             DURATION
 6
                       Even after the termination of this case, the confidentiality obligations imposed by
 7
     this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order
 8
     otherwise directs, subject to the Final Disposition clause herein.
 9

10           ACCESS TO APPLE PROTECTED MATERIAL

11                     Basic Principles. All Apple Protected Material shall be used solely for the purpose
12   of providing notice to and verifying and paying the recovery amount owed to members of the
13
     Settlement Class, and not for any other purpose whatsoever, including without limitation any other
14
     litigation, patent prosecution or acquisition, patent reexamination or reissue proceedings, or any
15
     business or competitive purpose or function. Apple Protected Material shall not be provided,
16

17   distributed, disclosed, or made available to anyone except as expressly provided in this Rider.

18                     Secure Storage, No Export. Apple Protected Material must be stored and

19   maintained by a Receiving Party at a location in the United States and in a secure manner that
20   ensures that access is limited to the persons authorized under this Rider. To ensure compliance
21
     with applicable United States Export Administration Regulations, Apple Protected Material may
22
     not be exported outside the United States or released to any foreign national (even if within the
23
     United States).
24

25                     Legal Advice Based on Apple Protected Material. Nothing in this Rider shall be

26   construed to prevent counsel from advising their clients with respect to this case based in whole

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                       1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 3                                             Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 5 of 11




     or in part upon Apple Protected Materials, provided counsel does not disclose the Apple Protected
 1

 2   Material itself except as provided in this Rider.

 3                    Limitations.       Nothing in this Rider shall restrict in any way Apple’s use or

 4   disclosure of its own Apple Protected Material.
 5
                      Designation. For the avoidance of doubt, in all circumstances not specifically
 6
     addressed by this Rider, all Apple Protected Material shall be treated as if designated
 7
     “CONFIDENTIAL” under the Protective Order regardless of whether the Apple Protected
 8
     Material has been stamped or marked in accordance with that Order.
 9

10           USE OF PROTECTED MATERIAL

11                    It is Apple’s and the Parties’ intention that Apple will produce Apple Protected
12   Materials directly to the Class Action Administrator, with no production to any of the Parties.
13
                      Unless otherwise ordered by the Court or authorized through the prior written
14
     consent of Apple, the Class Action Administrator may disclose Apple Protected Materials only to
15
     those members of the Class Action Administrator’s staff, or to any copying, clerical or other
16

17   support services working at the direction of the Class Action Administrator, to whom disclosure

18   is reasonably necessary in order to provide notice to and/or to verify and pay the recovery amount

19   owed to members of the Settlement Class, provided that each such person to whom disclosure is
20   made must first agree to be bound by the provisions of this Rider by signing a copy of Exhibit A.
21
                      Nothing in the foregoing paragraph is intended to restrict the Class Action
22
     Administrator from disclosing to a member of the Settlement Class any Apple Protected Material
23
     that specifically relates to that individual.
24

25                    Certain Members of the Settlement Class: Thirty days prior to the claims deadline,

26   and subject to Apple’s prior written consent (such consent not to be unreasonably withheld), the

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                     1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 4                                           Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 6 of 11




     Class Action Administrator shall furnish to Counsel for Plaintiff the contact information for and
 1

 2   Lifetime Spending Amount associated with each Settlement Class Member who (1) has a Lifetime

 3   Spending Amount of greater than or equal to $25,000, and (2) has not yet filed a claim.

 4                    For the avoidance of doubt, no Settlement Class Member contact information or
 5
     Lifetime Spending Amounts shall be provided to counsel for Plaintiff unless counsel for Plaintiff
 6
     have been appointed by the Court as Class Counsel.
 7
                      Any contact information disclosed to counsel for Plaintiff pursuant to this section
 8
     shall be used solely for the purpose of providing notice of the Class Action Settlement Agreement
 9

10   to members of the Settlement Class, and counsel for Plaintiff shall disclose Contact Information

11   only to counsel’s staff, or to any copying, clerical or other support services working at the direction
12   of counsel for Plaintiff, to whom disclosure is reasonably necessary to provide notice to the
13
     member. All Contact Information relating to a member of the Settlement Class shall be destroyed
14
     by counsel for Plaintiff upon confirmation that the member has received actual notice of the Class
15
     Action Settlement.
16

17           CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

18                    This Rider is intended to provide no mechanism to the Parties through which they

19   can challenge the designation or protected status of Apple Protected Materials.
20           SUBPOENAS OR COURT ORDERS
21
                      If at any time Apple Protected Material is subpoenaed by any court, arbitral,
22
     administrative, or legislative body, the Party to whom the subpoena or other request is directed
23
     shall immediately give prompt written notice thereof to Apple and to its counsel and shall provide
24

25   Apple with an opportunity to move for a protective order regarding the production of Apple

26   Protected Materials implicated by the subpoena.

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                     1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 5                                           Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 7 of 11




             FILING PROTECTED MATERIAL
 1

 2                    Absent written permission from Apple or a court Order secured after appropriate

 3   notice to all interested persons, the Plaintiff may not file or disclose in the public record any Apple

 4   Protected Material.
 5
             INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
 6
                      In the event of a disclosure of any Apple Protected Material pursuant to this Rider
 7
     to any person or persons not authorized to receive such disclosure under this Rider, or in any
 8
     circumstance not authorized under this Rider, the party responsible for having made such
 9

10   disclosure, and each party with knowledge thereof, must immediately notify counsel for Apple (a)

11   in writing, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
12   inform the person or persons to whom unauthorized disclosures were made of all the terms of this
13
     Order, and (d) request such person or persons execute the “Acknowledgment and Agreement to
14
     Be Bound” that is attached hereto as Exhibit A.
15
                      Unauthorized or inadvertent disclosure does not change the status of Apple
16

17   Protected Material or waive the right to hold the disclosed document or information as Protected.

18           FINAL DISPOSITION

19                    Not later than ninety (90) days after closure of the Final Disposition of this case,
20   Counsel for Plaintiff and the Class Action Administrator shall return all Discovery Material of a
21
     Producing Party to the respective outside counsel of the Producing Party or destroy such Material,
22
     at the option of Apple. For purposes of this Order, “Final Disposition” occurs after an order,
23
     mandate, or dismissal finally terminating the above-captioned action with prejudice, including all
24

25   appeals.

26

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                     1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 6                                           Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 8 of 11




                      Counsel for Plaintiff that has received any such Discovery Material, as well as the
 1

 2   Class Action Administrator, shall certify in writing that all such materials have been returned to

 3   counsel for Apple or destroyed.

 4           MISCELLANEOUS
 5
                      Termination of Matter and Retention of Jurisdiction. The Parties and Apple agree
 6
     that the terms of this Rider shall survive and remain in effect after the Final Determination of the
 7
     Actions. The Court shall retain jurisdiction after Final Determination of the matter to hear and
 8
     resolve any disputes arising out of this Rider.
 9

10                    Successors. This Rider shall be binding upon Apple and the Parties hereto, their

11   attorneys, and their successors, executors, personal representatives, administrators, heirs, legal
12   representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and
13
     experts, and any persons or organizations over which they have direct control.
14
             Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any way the
15
     discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the United States
16

17   District Court for the Western District of Washington, or the Court’s own orders. Identification

18   of any individual pursuant to this Protective Order does not make that individual available for

19   deposition or any other form of discovery outside of the restrictions and procedures of the Federal
20   Rules of Civil Procedure, the Local Rules for the United States District Court for Western District
21
     of Washington, or the Court’s own orders.
22

23
                                  *                    *                          *
24

25           Respectfully submitted,

26

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                    1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 7                                          Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 9 of 11




     Dated: October 26, 2020              By: /s/ Todd Logan
 1

 2                                        Rafey S. Balabanian*
                                          rbalabanian@edelson.com
 3                                        Todd Logan*
                                          tlogan@edelson.com
 4                                        Brandt Silver-Korn*
                                          bsilverkorn@edelson.com
 5
                                          EDELSON PC
 6                                        123 Townsend Street, Suite 100
                                          San Francisco, California 94107
 7                                        Tel: 415.212.9300/Fax: 415.373.9435

 8
                                          By: /s/ Cecily C. Shiel
 9
                                          TOUSLEY BRAIN STEPHENS PLLC
10                                        Cecily C. Shiel, WSBA #50061
                                          cshiel@tousley.com
11                                        1700 Seventh Avenue, Suite 2200
                                          Seattle, Washington 98101-4416
12                                        Tel: 206.682.5600
13
                                          Plaintiff’s Attorneys and Class Counsel
14
                                          *Admitted pro hac vice
15

16    Dated: October 23, 2020            By: /s/ Jaime Drozd Allen
                                         Stuart R. Dunwoody, WSBA #13948
17
                                         Jaime Drozd Allen, WSBA #35742
18                                       Cyrus E. Ansari, WSBA #52966
                                         DAVIS WRIGHT TREMAINE LLP
19                                       920 Fifth Avenue, Suite 3300
                                         Seattle, Washington 98104-1610
20                                       Tel: (206) 622-3150; Fax: (206) 757-7700
                                         Email: jaimeallen@dwt.com
21
                                         Email: stuartdunwoody@dwt.com
22                                       Email: cyrusansari@dwt.com

23                                       Attorneys for Defendant Huuuge, Inc.
24

25

26

27   Dated: October 26, 2020              By: /s/ Tobias G. Snyder
                                                           T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                         1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 8                               Seattle, Washington 98101-4416
                                                            Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 10 of 11




 1                                           Tobias G. Snyder
 2                                           LEWIS & LLEWELLYN LLP
                                             601 Montgomery Street, Suite 2000
 3                                           San Francisco, CA 94111
                                             415-480-0663
 4
                                             Attorney for Nonparty Apple Inc.
 5

 6
                                             ORDER
 7
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9

10
            Dated this 27th day of October, 2020.
11

12
                                             ROBERT S. LASNIK
13                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and [Proposed] Order                             1700 Seventh Avenue, Suite 2200
     Case No. 18-CV-05276-RSL- 9                                   Seattle, Washington 98101-4416
                                                               Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05276-RSL Document 111 Filed 10/27/20 Page 11 of 11




 1
                                                    EXHIBIT A
 2

 3
              I,                                    , acknowledge and declare that I have received a
 4
     copy of the Agreed Rider To Protective Order Regarding The Use And Disclosure Of
 5
     Discovery Produced By Nonparty Apple Inc. (“Rider”) in Wilson v. Huuuge, No. 18-cv-05276-
 6
     RSL, United States District Court, District of Washington, Western District. Having read and
 7

 8   understood the terms of the Rider, I agree to be bound by the terms of the Rider and consent

 9   to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms of the
10   Rider.
11

12            Name of individual:

13            Present occupation/job description:

14

15

16            Name of Company or Firm:

17            Address:

18
              Dated:
19

20

21                                                        [Signature]

22

23

24

25

26

27
                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and [Proposed] Order                                  1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05276-RSL- 1                                        Seattle, Washington 98101-4416
                                                                     Tel: 206.682.5600 • Fax: 206.682.2992
